DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election with traverse of Group I, claims 1-23 in the reply filed on 10/15/2021 is acknowledged. However, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4-6 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga (US 2018/0108597).
	Re claim 1, Haga teaches, Figs. 1-3, [0024, 0026, 0049], an electronic device comprising: 
-an electronic component (2) provided with a first electrode pad (bonding pad 211);
-a die pad (11) including an obverse surface facing in a first direction (vertical), the electronic component (2) being mounted on the obverse surface; 
-a first lead (13) spaced apart from the die pad (11); 
-a second lead (13) spaced apart from the die pad (11) and the first lead (13); and 
-a first connection member (3) electrically connecting the first electrode pad and the first lead (13) to each other, 
wherein the first lead and the second lead (13) are disposed, as viewed in the first direction, on a same side of the die pad (11) in a second direction (horizontal) perpendicular to the first direction, 
-the first lead (13) includes a first pad portion (outer lead) and a first extended portion (inner lead, indicated), 
-the first connection member (3) is bonded to the first pad portion, and 
the first extended portion (indicated) extends from the first pad portion up to a position located between the die pad (11) and the second lead (end point of outer lead of 2nd lead) as viewed in the first direction.

    PNG
    media_image1.png
    481
    528
    media_image1.png
    Greyscale

	Re claims 4 & 5, Haga teaches a second connection member (3) and a third lead (13) spaced apart from the die pad (11), the first lead (13) and the second lead (13), wherein the electronic component (2) is provided with a second electrode pad (at bonding pad), and the second connection member (3) electrically connects the second electrode pad and the third lead (13) to each other; and the third lead (13) is disposed on a same side of the die pad (11) as the first lead and second lead (13) as viewed in the first direction (Fig. 2).
	Re claim 6, Haga teaches the third lead (13) includes a second pad portion (outer) and a second extended portion (inner), the second connection member (3) is bonded to the second pad portion (outer), and the second extended portion (inner) extends from the second pad portion up to a position between the die pad (11) and the second lead (end point of 2nd lead) as viewed in the first direction (Fig. 2). 
Re claim 14, Haga teaches the electronic component (2) includes a first semiconductor region and a second semiconductor region, the first electrode pad (bonding pad) is electrically connected to the first semiconductor region, and the second electrode pad (bonding pad) is electrically connected to the second semiconductor region (Fig. 2, pads at two different regions on right side, [0029]).
Re claim 15, Haga teaches a fourth lead (one of leads 13) and at least one third connection member (3), wherein the fourth lead is spaced apart from the die pad (11), the firs lead, the second lead and the third lead (see left side leads), the electronic component (2) is provided with at least one third electrode pad (one of bonding pads), and the third connection member (3) electrically connects the third electrode pad and the fourth lead to each other (Fig. 2).
Re claim 16, Haga teaches the electronic component (2) includes a third semiconductor region and a fourth semiconductor region (regions holding bonding pads), and the third electrode pad (one of bonding pads) is electrically connected to at least one of the third semiconductor region and the fourth semiconductor region (Fig. 2).
4-.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumano et al. (US 5,666,009).
Re claim 1, Kumano teaches, Fig. 1, col. 1, an electronic device comprising: 
-an electronic component (1) provided with a first electrode pad (bonding pad 4’);
-a die pad (mounting portion 3) including an obverse surface facing in a first direction (vertical), the electronic component (1) being mounted on the obverse surface; 
-a first lead (6) spaced apart from the die pad (3); 
-a second lead (7) spaced apart from the die pad (3) and the first lead (6); and 
-a first connection member (8) electrically connecting the first electrode pad (4’) and the first lead (6) to each other, 

-the first lead (6) includes a first pad portion (6) and a first extended portion (6a), 
-the first connection member (8) is bonded to the first pad portion (6), and 
the first extended portion (6a) extends from the first pad portion up to a position located between the die pad (3) and the second lead (end point of 7) as viewed in the first direction.

    PNG
    media_image2.png
    669
    580
    media_image2.png
    Greyscale

Allowable Subject Matter
s 2, 3, 7-13 & 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/1/21